UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— ee EEE EE EEE xX
UNITED STATES OF AMERICA, : 19cr4636-7 (DLC)
: 2ler1932 (DLC)
-y-
ORDER
DAVID MALEH,
Defendant.
aoe eee eee EE EEE xX

DENISE COTE, District Judge:

As set forth at the telephone conference heid on April 30,
2021, it is hereby

ORDERED that retained counsel Cathy A. Fleming is relieved
as counsel for the defendant and the appearance by retained
counsel Nicholas D. Smith is accepted.

IT TS FURTHER ORDERED that the Clerk of Court shall
terminate Ms. Fleming’s appearance.

Dated: New York, New York
April 30, 2021

[envis (Che
DENISE COTE
United States District Judge

 
